                           Case 18-10512-KBO             Doc 1849        Filed 08/03/20         Page 1 of 2




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     )     Chapter 11
             In re:                                                  )
                                                                     )     Case No. 18-10512 (KBO)
             Zohar III, Corp., et al.,1                              )
                                                                     )     Jointly Administered
                                                Debtors.             )
                                                                     )     Ref. Docket Nos. 356, 1092, 1101, 1158, 1453,
                                                                     )     1512, 1649 & 1711
                                                                     )

                                    NOTICE OF FILING OF FURTHER REVISED
                                      SECOND CASH COLLATERAL ORDER

                      PLEASE TAKE NOTICE that on July 6, 2018, the debtors and debtors in possession in

         the above-captioned Chapter 11 cases (collectively, the “Debtors”) filed the Debtors’ Motion for

         Entry of an Order Authorizing the Use of Cash Collateral [Docket No. 356] (the “Cash

         Collateral Motion”).

                      PLEASE TAKE FURTHER NOTICE that on November 25, 2019, in connection with

         the Cash Collateral Motion, the Debtors filed the Notice of Filing of Proposed Revised Cash

         Collateral Order [Docket No. 1092] (the “Original Second Cash Collateral Order”) and the

         Notice of Filing of Exhibit to Proposed Revised Cash Collateral Order [Docket No. 1101],

         which attached a proposed second form of final cash collateral order and budget for

         consideration by the Court. A hearing to consider the Original Second Cash Collateral Order

         was scheduled for December 20, 2019, but has been adjourned from time to time, and is now

         scheduled to take place on August 4, 2020.

                      PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession


         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
26847127.1
                         Case 18-10512-KBO              Doc 1849         Filed 08/03/20        Page 2 of 2




         (the “Debtors”) have obtained the consent of U.S. Bank, N.A., in its capacity as indenture

         trustee, for the use of cash collateral on the terms and conditions set forth in the form of order

         attached hereto as Exhibit A (the “Revised Second Cash Collateral Order”). For convenience of

         the parties in interest, attached hereto as Exhibit B is a blackline comparing the Revised Second

         Cash Collateral Order to the Original Second Cash Collateral Order.2 The revisions set forth in

         the Revised Second Cash Collateral Order are primarily intended to address deferral of adequate

         protection payments (other than for the Indenture Trustee) until monetization events occur, to

         clarify the treatment of permitted prior liens as requested by the Office of the United States

         Trustee, to clarify the treatment of potential debtor-in-possession financing, and to clarify certain

         other technical aspects of the order.

                  PLEASE TAKE FURTHER NOTICE that at the hearing scheduled for August 4,

         2020, the Debtors will be seeking entry of the Revised Second Cash Collateral Order.

             Dated: August 3, 2020                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                        /s/ Ryan M. Bartley
                                                        James L. Patton, Jr. (No. 2202)
                                                        Robert S. Brady (No. 2847)
                                                        Michael R. Nestor (No. 3526)
                                                        Joseph M. Barry (No. 4221)
                                                        Ryan M. Bartley (No. 4985)
                                                        Rodney Square
                                                        1000 North King Street
                                                        Wilmington, Delaware 19801
                                                        Telephone: (302) 571-6600
                                                        Facsimile: (302) 571-1253
                                                        Email: jpatton@ycst.com
                                                                rbrady@ycst.com
                                                                mnestor@ycst.com
                                                                jbarry@ycst.com
                                                                rbartley@ycst.com

                                                        Counsel to the Debtors and Debtors in Possession

         2
                 The Exhibits attached hereto were provided to counsel to Patriarch in draft form shortly after filing the
         agenda for the August 3 hearing. No changes were made to what was provided to Patriarch.
26847127.1
                                                                   2
